UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 November 16, 2012 Date of Report (Date of earliest event reported) First Federal Bancshares of Arkansas,Inc. (Exact name of registrant as specified in its charter) Arkansas 0-28312 71-0785261 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 1401 Highway 62-65 North, Harrison, Arkansas (Address of principal executive offices) (Zip Code) (870) 741-7641 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On November 16, 2012, John T. Suskie, Jr. joined First Federal Bancshares of Arkansas, Inc. (the “Company”), and its wholly-owned subsidiary, First Federal Bank (the “Bank”), as Executive Vice President and Chief Lending Officer of the Company and the Bank. Mr. Suskie most recently was an Executive Vice President and Regional Credit Officer with Summit Bank during the last six years. He was responsible for guiding the commercial lending function for the central Arkansas regions of the bank.Prior to joining Summit Bank, Mr. Suskie was employed by Bank of America, N. A. (and predecessors, NationsBank, Boatmen’s Bank and Worthen National Bank) for over 16 years where he oversaw various commercial lending related functions primarily in the central and northwest Arkansas markets.None of the organizations where Mr. Suskie previously served are parents, subsidiaries, or other affiliates of the Company or Bank.He was also a bank examiner with the Arkansas State Bank Department for three years prior to joining Worthen Bank. There is no family relationship between Mr. Suskie and any director or other officer of the Company or the Bank, nor is there any arrangement or understanding between Mr. Suskie and any other person(s) pursuant to which he was selected to serve as an officer of the Company or the Bank.Mr. Suskie is not a party to any related party transactions required to be reported pursuant to Item 404(a) of Regulation S-K. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FIRST FEDERAL BANCSHARES OFARKANSAS,INC. Date: November 20, 2012 By: /s/ W. Dabbs Cavin Name: W. Dabbs Cavin Title: Chief Executive Officer
